                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION
                                     ______

SHAWN ROBERT BLOYE,

                    Plaintiff,                     Case No. 2:19-cv-82
v.                                                 Honorable Paul L. Maloney
UNKNOWN MINARIN et al.,

                    Defendants.
____________________________/

                                        JUDGMENT

             In accordance with the order issued this date:

             IT IS ORDERED that Plaintiff’s action is voluntarily DISMISSED WITHOUT

PREJUDICE.



Dated:   May 6, 2019                               /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
